Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.



EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S COMMENT

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 was filed after the mailing date of the Final Office Action on 9/03/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

3.	Claims 1-12 and 14-26 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	Applicant’s remarks/amendments filed 12/03/2020, with respect to the independent claims 1, 15 and 21 have been fully considered and finds the claims allowable. 

Applicant argues on page 7 of the remarks regarding the rejection of Claim 1 on the ground of non-statutory double patenting over claim 1 of co-pending Application No. 15/459897 in view of Schrock et al. (US 2010/0063778 Al), Claim 1 on the ground of non-statutory double patenting over claim 1 of co-pending Application No. 15/458625 in view of Schrock et al. (US 2010/0063778 Al) and Claims 1 and 15 on the ground of non-statutory double patenting over claims 1 and 18 of co-pending Application No. 16/311813 in view of Schrock et al. (US 2010/0063778 Al), that, “Applicant notes that examination of the claims is ongoing and that the claims may not be in their final form. Applicant will consider filing a Terminal Disclaimer in compliance with 37 C.F.R. § 1.321(b)(i) to obviate these rejections when the claims are otherwise deemed allowable. Applicant respectfully requests that the double patenting rejections be held in abeyance until the claims are otherwise indicated to be allowable”.
Applicant’s argument regarding the rejection of Claim 1 on the ground of non-statutory double patenting over claim 1 of co-pending Application No. 15/459897 in view of Schrock et al. (US 2010/0063778 Al), Claim 1 on the ground of non-statutory double patenting over claim 1 of co-pending Application No. 15/458625 in view of Schrock et al. (US 2010/0063778 Al) and Claims 1 and 15 on the ground of non-statutory double patenting over claims 1 and 18 of co-pending Application No. 16/311813 in view of Schrock et al. (US 2010/0063778 Al) have been fully considered. However applicant has amended the claims filed on 12/03/2020 and the reference Schrock applied to the Final Office Action mailed on 9/03/2020 does not teach the amended limitation. Therefore the ground of non-statutory double patenting over claim 1 of co-pending Application No. 15/459897 in view of Schrock et al. (US 2010/0063778 Al), Claim 1 on the ground of non-statutory double patenting over claim 1 of co-pending Application No. 15/458625 in view of Schrock et al. (US 2010/0063778 Al) and Claims 1 and 15 on the ground of non-statutory double patenting over claims 1 and 18 of co-pending Application No. 16/311813 in view of Schrock et al. (US 2010/0063778 Al) has been withdrawn.

Applicant argues on page 8-12 of the remarks regarding the rejection of independent claims 1, 15 and 21 under 35 U.S.C. § 103 as being unpatentable over Beers et al. (US 20090272007 A1) in view of Schrock et al. (US 20100063778 A1), that, “Claim 1 is thus presently amended to include “receiving a second sensor signal from a footwear motion sensor, wherein the footwear motion sensor is configured to sense information about motion of the article of footwear” and to clarify that “identifying a velocity or displacement of the article of footwear” includes “using the second sensor signal.”
As an initial matter, the Office Action fails to address the recitation in claim 1 of “based on the rate of change of the proximity of the foot to the sensor and based on the velocity or displacement of the article of footwear, actuating an automated lacing function of the article of footwear” (emphasis added) ………
However, the cited portion of Schrock does not include or suggest using information from a sensor about “a rate of change of the proximity of the foot to the foot presence sensor” itself, as similarly recited in claim 1 (emphasis added). That is, the cited portion appears to suggest various types of rate of change information, but it falls short of teaching or suggesting the claimed type of rate of change information, namely, “a rate of change of the proximity of the foot to the foot presence sensor.”
In sum, Applicant respectfully submits that the references fail to teach or suggest all aspects of claim 1, and therefore no prima facie case of obviousness presently exists. Applicant requests reconsideration and withdrawal of the rejection of claim 1”.
Similar argument for independent claims 15 and 21.

Applicant’s argument regarding the rejection of independent claims 1, 15 and 21 under U.S.C. § 103 as being unpatentable over Beers et al. (US 20090272007 A1) in view of Schrock et al. (US 20100063778 A1), is persuasive because of the applicant’s amendment filed on 12/03/2020. Therefore, the rejection of claims 1, 15 and 21 have been withdrawn.

Claims 1-12 and 14-26 are allowed in view of the applicant’s amendment filed 12/03/2020. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

receiving a second sensor signal from a footwear motion sensor, wherein the footwear motion sensor is configured to sense information about motion of the article of footwear; and
using a processor circuit:
identifying a rate of change of the proximity of the foot to the foot presence sensor using the first sensor signal;
identifying a velocity or displacement of the article of footwear using the second sensor signal; and
based on the rate of change of the proximity of the foot to the sensor and based on the velocity or displacement of the article of footwear, actuating an automated lacing function of the article of footwear;

Beers et al. (US 20090272007 A1) and Schrock et al. (US 20100063778 A1) are regarded as the closest prior art to the invention of claim 1. Beers discloses, “A footwear, and in particular the present invention relates to an automatic lacing system for an article of footwear (Paragraph [0002] Line 1-3). A method of adjusting an automatic lacing system of an article of footwear (Paragraph [0044] Line 1-3). Automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot (Paragraph [0009] Line 8-10). Referring back to FIG. 16, automatic lacing system 122 may include one or more sensors that can be used to determine when automatic lacing system 122 should tighten or loosen upper 102. Examples of different types of sensors that may be used include, but are not  Referring to FIG. 18, automatic lacing system 122 has been activated. In the current embodiment, motor 1230 may receive a signal from control system 1650 disposed within sole 104 (see FIG. 17). In particular, motor 1230 could receive a signal from control system 1650 that weight sensor 1606 has been activated (Paragraph [0156] Line 1-6)”. However Beers does not disclose receiving a second sensor signal from a footwear motion sensor, identifying a rate of change of the proximity of the foot to the foot presence sensor using the first sensor signal; identifying a velocity or displacement of the article of footwear using the second sensor signal; and based on the rate of change of the proximity of the foot to the sensor and based on the velocity or displacement of the article of footwear, actuating an automated lacing function of the article of footwear. Schrock teaches, “A footwear having a sensor system and method. An article of footwear that includes an upper member and a sole structure, with a sensor system connected receiving a second sensor signal from a footwear motion sensor, wherein the footwear motion sensor is configured to sense information about motion of the article of footwear; and using a processor circuit: identifying a rate of change of the proximity of the foot to the foot presence sensor using the first sensor signal; identifying a velocity or displacement of the article of footwear using the second sensor signal; and based on the rate of change of the proximity of the foot to the sensor and based on the velocity or displacement of the article of footwear, actuating an automated lacing function of the article of footwear” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference.

Claims 2-12 and 14 are allowed by virtue of their dependence from claim 1. 

Regarding claim 15, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a footwear motion sensor configured to sense information about motion of the article of footwear; and
………
identify a rate of change of the first sensor signal;
identify a velocity or displacement of the article of footwear using information from the footwear motion sensor; and
based on the rate of change of the sensor signal as identified and on the velocity or displacement of the article of footwear as identified, actuate an automated lacing function of the article of footwear;

The most pertinent prior art of record to Beers et al. (US 20090272007 A1) and Schrock et al. (US 20100063778 A1), failed to specifically teach the invention as claimed. However, the invention of Beers et al. and Schrock, even if modified, do not alone or in combination with the a footwear motion sensor configured to sense information about motion of the article of footwear; and……identify a rate of change of the first sensor signal; identify a velocity or displacement of the article of footwear using information from the footwear motion sensor; and based on the rate of change of the sensor signal as identified and on the velocity or displacement of the article of footwear as identified, actuate an automated lacing function of the article of footwear.” and also in combination with all other elements in claim 15 distinguish the present invention from the prior art. 

Claims 16-20 are allowed by virtue of their dependence from claim 15. 

Regarding claim 21, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

a footwear motion sensor configured to sense information about motion of the footwear article and provide a first sensor signal indicative of the motion of the footwear article; and
………..
identify a rate of change of the second sensor signal based on a series of changes in value of the second sensor signal; and
based on the rate of change of the second sensor signal and on information from the first sensor signal about a velocity or displacement of the footwear article itself, at least one of: initiate data collection about the footwear, and update an automated function of the lacing engine;
a footwear motion sensor configured to sense information about motion of the footwear article and provide a first sensor signal indicative of the motion of the footwear article; and ………..identify a rate of change of the second sensor signal based on a series of changes in value of the second sensor signal; and based on the rate of change of the second sensor signal and on information from the first sensor signal about a velocity or displacement of the footwear article itself, at least one of: initiate data collection about the footwear, and update an automated function of the lacing engine;” and also in combination with all other elements in claim 21 distinguish the present invention from the prior art. 

Claims 22-26 are allowed by virtue of their dependence from claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866